Citation Nr: 1001894	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period prior to October 30, 2008, entitlement to 
a rating in excess of 20 percent for diabetes mellitus, with 
associated erectile dysfunction and non-proliferative 
diabetic retinopathy.

2.  For the period beginning October 30, 2008, entitlement to 
a rating in excess of 40 percent for diabetes mellitus, with 
associated erectile dysfunction and non-proliferative 
diabetic retinopathy.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that rating decision, the RO denied a 
rating in excess of 20 percent for service-connected diabetes 
mellitus.  The Veteran perfected an appeal of the rating 
assigned to this disability.

In a December 2008 rating decision, the RO granted an 
increase in the rating to 40 percent as of October 30, 2008.  
This resulted in the staged ratings listed on the Title page.  
As the Veteran has not been granted the maximum benefit 
allowed, he is presumed to be seeking higher ratings.  Thus, 
the claims remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In a February 2009 statement, the Veteran wrote that he was 
only appealing the rating of the associated conditions of 
erectile dysfunction and non-proliferative diabetic 
retinopathy.  Currently, these disabilities are considered 
noncompensable, and, thus, are rated as parted of the 
underlying service-connected diabetes mellitus.  The Board 
declines to find that this statement effectuated a withdraw 
of the underlying increased rating claim for diabetes 
mellitus, as this was the issue that was originally appealed.


FINDINGS OF FACT

1.  Diabetes mellitus has required insulin, restricted diet, 
and regulation of activities during the entire period under 
appeal.

3.  Diabetes mellitus has not been manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.

4.  The Veteran does not have a deformity of the penis.

5.  Non-proliferative diabetic retinopathy is not manifested 
by impairment of visual acuity, field loss or other 
compensable symptomatology.


CONCLUSIONS OF LAW

1.  For the period prior to October 30, 2008, the criteria 
for a rating of 40 percent, but no greater, for diabetes 
mellitus, with associated erectile dysfunction and non-
proliferative diabetic retinopathy, have been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.84a, Diagnostic Code 6006 (prior to 
amendment), 4.115b, Diagnostic Code 7522, 4.119, Diagnostic 
Code 7913 (2009).

2.  For the period beginning October 30, 2008, the criteria 
for a rating in excess of 40 percent for diabetes mellitus, 
with associated erectile dysfunction and non-proliferative 
diabetic retinopathy, have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.84a, Diagnostic Code 6006 (prior to amendment), 4.115b, 
Diagnostic Code 7522, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2006 and March 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated by Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  As the Veteran has not indicated any prejudice 
caused by notice or timing error, the Board finds no basis 
for finding prejudice against the Veteran's appeal of the 
issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Veteran has 
been provided multiple VA examinations relevant to the 
diabetes and the related disabilities on appeal, to include 
those performed in June 2006, November 2006, March 2008, and 
May 2009.  There is no duty to provide another examination.  
See 38 C.F.R. §§ 3.326, 3.327.  Therefore, the Board will 
proceed to the merits of the Veteran's appeal.  

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While a veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of a veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation or a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Diagnostic Code 7913, located in 38 C.F.R. § 4.119, provides 
ratings for diabetes mellitus.  Diabetes mellitus that is 
manageable by restricted diet only is rated 10 percent 
disabling.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

The Veteran has essentially asserted that he has 
complications of the diabetes that warrant compensable 
ratings.  Specifically, these disabilities are erectile 
dysfunction and non-proliferative diabetic retinopathy.  

Under Diagnostic Code 7522, located in 38 C.F.R. § 4.115b, 
deformity of the penis, with loss of erectile power is rated 
as 20 percent disabling.  The code notes that the disability 
should be reviewed for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  

Retinopathy is rated under Diagnostic Code 6006, which 
provides rating criteria for retinitis.  Under the applicable 
regulation, the disease is to be rated, in chronic form, from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combing an additional rating of 10 percent during continuance 
of active pathology.  The code provides that the minimum 
rating during active pathology is 10 percent.  See 38 C.F.R. 
§ 4.84a (2006).  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopter of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  See 38 C.F.R. § 4.75.

Recently, this rating criteria has been amended.  Under the 
amended criteria, Diagnostic Code 6006 is now explicitly for 
the rating of retinopathy.  This condition is now to be 
evaluated under a General Rating Formula.  This General 
Rating Formula provides that the disability is to be 
evaluated on the basis of either visual impairment due to the 
particular condition or on incapacitating episodes, whichever 
results in a higher evaluation.

The amended rating criteria was effective December 10, 2008 
and applied to all applications for benefits received by VA 
on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 
10, 2008).  This claim was received before this date.  Thus, 
the Board finds that the amendments do not apply to this 
appeal.

Factual Background

The Veteran contends that his service-connected disability is 
not accurately compensated.  In his June 21, 2006 claim, and 
since, the Veteran has asserted that the disability requires 
restricted diet and regulation of activities.  In addition, 
the Veteran essentially contends that he should receive 
compensable ratings for associated erectile dysfunction and 
non-proliferative diabetic retinopathy.  Currently, these 
disabilities are considered noncompensable, and therefore, 
are rated as part of the diabetic process.  See 38 C.F.R. 
§ 4.120, Diagnostic Code 7913, Note (1).  By way of a July 
2009 rating decision, the RO granted special monthly 
compensation based on the loss of use of creative organ.

Records, including a June 2006 VA treatment record, document 
that the Veteran was counseled regarding his diet.  A 
clinician wrote in the June 2006 record that the Veteran was 
taught diet and better, healthier food choices.  The Veteran 
also underwent a June 2006 VA eye evaluation.  The clinician 
recorded that the Veteran reported occasional blurry vision, 
that his eyes tear too much, and that he had some history of 
burning and stinging that accompanied the tearing.  The 
Veteran also reported a history of floaters in vision.  The 
clinician found that the Veteran had early non-proliferative 
diabetic retinopathy, dry eye syndrome, and early 
hypertensive retinopathy.  Corrected vision was 20/20-2 in 
the right eye and 20/20+2 in the left eye.

The Veteran underwent a November 2006 VA diabetes mellitus 
examination.  The examiner indicated that he did not have 
access to the claims file.  He wrote that the Veteran last 
worked in 1990.  The Veteran denied being hospitalized due to 
ketoacidosis or hypoglycemia.  The Veteran had been followed 
up for his diabetes every 3 months.  The examiner wrote that 
the Veteran's diet was not restricted.  The examiner 
discussed the Veteran's erectile dysfunction.  No deformity 
was noted.  Diagnosis was "[d]iabetes mellitus type 2, 
insulin requiring with early diabetic retinopathy in both 
eyes with early erectile dysfunction."

A December 2006 VA treatment record documents that a 
clinician reviewed with the Veteran the importance of 
adherence to medication, diet and exercise regimen.   In a 
September 2007 VA treatment record, a clinician essentially 
indicates that the Veteran was on a restricted diet and had 
restriction on his activities.  In a January 2008 VA eye 
evaluation, a clinician noted that the Veteran complained of 
photosensitivity and episodes of blurred vision.  Corrected 
vision was 20/20 bilaterally.

The Veteran underwent another VA diabetes mellitus 
examination in March 2008.  The Veteran did not relate any 
associated hospitalizations.  The examiner wrote that the 
Veteran's diet was restricted.  The examiner noted 
restrictions on his activities, indicating restrictions on 
his ability to walk.  The examiner wrote that this 
restriction, however, was related to a back condition.  The 
examiner wrote that the Veteran was 100 percent rated for 
this disability.  Review of the claims file reveals, however, 
that the Veteran is not rated for a back disability and there 
is no reference to other (non-VA) disability payments.  The 
Veteran's 100 percent rating is based on posttraumatic stress 
disorder (PTSD).  Thus, the examiner's finding was in error.

The examiner wrote that the Veteran had been prescribed 
corrective glasses for presbyopia.  Eye evaluation revealed 
early cataracts and early diabetic retinopathy. The examiner 
also noted that there was a lot of hardening of the arteries 
of the back of the Veteran's eyes, but that there were no 
cotton wool spots and that there were no hemorrhages.  The 
examiner discussed the erectile dysfunction.  The examiner 
found, however, no evidence of penile deformity.

The Veteran underwent an August 2008 VA eye examination.  The 
examiner recorded the Veteran's complaints regarding dryness 
and blurring.  Corrected far vision was 20/20 bilaterally.  
The examiner found no visual field defect.  There was lens 
abnormality with early peripheral cataracts in each eye.  
Regarding retinopathy, the examiner found that this caused no 
significant general occupational effects and no effect on 
usual daily activities.  The examiner found that the Veteran 
had mild diabetic retinopathy bilaterally that did not affect 
vision.  The examiner found that the Veteran did not have 
conjunctivitis, iritis, retinitis, scleritis or other disease 
that was currently "active."

In an October 2008 letter, a private physician wrote that the 
Veteran was his patient.  He wrote that the Veteran was on 
insulin, was on a restrictive diet, and had "been instructed 
on the regulation of activities and has been warned to avoid 
strenuous occupational and recreational activities."

The Veteran underwent additional examinations to evaluate the 
erectile dysfunction and retinopathy in May 2009.  In the VA 
genitourinary examination report, the examiner noted review 
of the claims file.  He reported the history of the Veteran's 
erectile dysfunction.  Physical examination revealed a normal 
phallus.  

In the VA eye examination report, the examiner also noted 
review of the claims file.  The examiner noted that there was 
no treatment for the disability.  Symptoms were noted to be 
blurring.  There were no periods of incapacitation due to eye 
disease.  Corrected vision was 20/20, although the examiner 
found that there was presbyopia.  Relevant diagnosis was mild 
non-proliferative diabetic retinopathy, noted to be stable.  
The examiner found that there was no significant effects on 
occupation and no effects on daily activities.  The examiner 
found that the blurred vision was from uncorrected myopic 
presbyopia.  The examiner specifically wrote that there were 
no disabling eye conditions nor visual limitations secondary 
to diabetes evident at the time of this examination.

Analysis

The Board has reviewed the evidence of record.  The Veteran 
has taken insulin for the disability throughout the pendency 
of the appeal.  The 40 percent rating is based on the 
requirement of restricted diet and regulation of activities.  
Although the RO granted the 40 percent rating as of an 
October 2008 letter, the Board finds that the 40 percent 
rating should apply to the entire period under appeal.  That 
is, the 40 percent rating should be granted back to the June 
21, 2006 date of the claim for increase.  Although there is 
conflicting evidence of record, there are earlier references 
to restricted diet and restricted activities.  Although there 
are VA examinations that find that the disability is not of 
this severity, these examinations either were completed 
without review of the claims file or erroneously noted that 
the Veteran's activities were restricted due to a 100 percent 
rated back disability.  

Regarding entitlement under Diagnostic Code 7913 to a rating 
in excess of 40 percent, there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  Without such evidence of 
hospitalizations or frequency of visits to a diabetic care 
provider, the criteria for a rating in excess of 40 percent 
are not met.  See 38 C.F.R. § 4.119.

Regarding compensable ratings for associated erectile 
dysfunction and non-proliferative diabetic retinopathy, the 
Board finds that such compensable ratings are not warranted.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Veteran is in receipt of special monthly compensation loss of 
use of a creative organ.  This aspect of the claim is not 
before the Board.  In order to warrant a rating under the 
schedule, the disability must be manifested by deformity in 
addition to the inability to have an erection.  The VA 
examinations of record document that there is not a 
deformity, with the most recent examination reporting that 
the Veteran had a normal phallus.  Thus, a compensable rating 
is not warranted and the disability will continue to be rated 
as part of the underlying diabetes.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

As pertaining the non-proliferative diabetic retinopathy, the 
Veteran has undergone multiple examinations.  These 
examinations indicate, in essence, that there is no current 
symptomatology that would warrant a compensable rating as a 
separate disability.  The Veteran's distant vision is 
correctable to 20/20 and there is no field loss.  There is no 
other indication of symptoms ratable under the schedule.  In 
the May 2009 VA eye examination, the examiner wrote that 
there was no disabling eye conditions nor visual limitations 
secondary to diabetes evident at the time of this 
examination.  In the August 2008 eye examination, the 
examiner found there was no eye disease currently active.  
Therefore, no compensable rating is warranted, to include a 
10 percent rating for active pathology.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6006

Thus, after this review, the Board finds that the 40 percent 
rating is warranted from the date of claim for increase.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent, to include compensable rating 
for associated erectile dysfunction and non-proliferative 
diabetic retinopathy.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There had been no showing by the Veteran that diabetes 
mellitus, with associated erectile dysfunction and non-
proliferative diabetic retinopathy, causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  The record indicates that the Veteran is in 
receipt of a 100 percent schedular rating for another 
disability and is in receipt of the housebound rate.  The 
Veteran has not asserted that diabetes or associated 
conditions separately interfere with employment.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Veteran is in receipt of a 100 percent 
rating for another disability and the Veteran, nor the 
record, raise the issue of unemployability based on diabetes 
or associated conditions.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

Therefore, after consideration of the evidence of record, the 
Board finds that a 40 percent rating for diabetes is 
warranted from the date of the claim for increase (June 21, 
2006).  The preponderance of the evidence is against the 
claim for a rating in excess of 40 percent and for 
compensable ratings for the associated erectile dysfunction 
and non-proliferative diabetic retinopathy.  Thus, the 
benefit of the doubt doctrine is not applicable to these 
aspect of the claims, and a claim for a rating in excess of 
40 percent for diabetes mellitus is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER


Subject to the provisions governing the award of monetary 
benefits, for the period prior to October 30, 2008, a 40 
percent rating for diabetes mellitus, with associated 
erectile dysfunction and non-proliferative diabetic 
retinopathy, is granted.  

For the period beginning October 30, 2008, a rating in excess 
of 40 percent for diabetes mellitus, with associated erectile 
dysfunction and non-proliferative diabetic retinopathy, is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


